            Case 3:20-cr-03911-RBM Document 23 Filed 01/28/21 PageID.38 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Pegy Case (Modified)                                                                   Page I of I
                                                                                                                                                          ;_,,....,,.,...-.




                                       UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                       V.                                       (For Offenses Committed On or After November I, 1987)



                     Amaury Carrillo-Garcia                                     Case Number: 3:20-cr-3911

                                                                                Marc Xavier Carlos
                                                                                Defendant's Attorney

                                                                                                               FILED
                                                                                                               .... ...
                                                                                                       Il
REGISTRATION NO. 97927298

TIIE DEFENDANT:                                                                                                   JAN 28 2021J
 ~•   pleaded guilty to count(s) 1 oflnformation                                      ~HtAK. u.s. 01&m1cT~....                                        I
      was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8: 1325(a)(l)                     IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                       1

 D The defendant has been found not guilty on count( s)
                                                                         -------------------
 ~    Count( s) 2 of Information                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                             \    /'
                                 ~ TIME SERVED                              D _ _ _ _ _ _ _ _ _ days
                             /    \
 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Thursday, January 28, 2021
                                                                        Date of Imposition of Sentence



                                                                        ~~~
                                       .-   -~-·-
Received             / --
             - --------
             DUSM

                                                                        UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                          3:20-cr-3911
